Case: 19-60645    Document: 00515968325         Page: 1   Date Filed: 08/06/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 6, 2021
                                 No. 19-60645                        Lyle W. Cayce
                                                                          Clerk

   Mirian Margarita Parada-Orellana,

                                                                  Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                 Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A200 116 350


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
         Mirian Margarita Parada-Orellana moved the Immigration Court of
   Harlingen, Texas, to rescind her in absentia order of removal or, in the
   alternative, to reopen her removal proceedings to allow her to apply for
   cancellation of removal pursuant to the Immigration and Nationality Act
   (INA) § 240A(b). The Immigration Judge (IJ) denied her request, and she
   appealed to the Board of Immigration Appeals (BIA), which dismissed her
   appeal. She now petitions this court for review. We DENY the petition in
   part and DISMISS in part.
Case: 19-60645      Document: 00515968325           Page: 2    Date Filed: 08/06/2021




                                     No. 19-60645


                                          I.
          Parada-Orellana is a native and citizen of El Salvador. She entered the
   United States on October 1, 2005. While crossing the border, Parada-
   Orellana was apprehended by border patrol agents. She was detained for
   three days.
          On October 2, 2005, Parada-Orellana was served while in detention
   with a notice to appear (NTA). The NTA ordered her to appear before an IJ
   in Harlingen, Texas, at a date and time to be set. Immigration and Customs
   Enforcement (ICE) agents asked Parada-Orellana for the address where she
   would be living in the United States, but she only reported that she would be
   staying with her uncle in Houston, Texas. The agents advised Parada-
   Orellana that she needed to call and update her address with the immigration
   court when she obtained a stable address.
          After being released, Parada-Orellana went to her uncle’s house in
   Houston. According to Parada-Orellana, she gave all her “immigration
   papers” to her uncle’s wife after his wife told her that it was “risky” to travel
   with them. Two months later, Parada-Orellana relocated to Maryland to live
   with a friend. She did not contact the immigration court to update her
   address. Parada-Orellana states this was because her uncle and his wife
   misplaced her “immigration papers.”
          Regardless, on March 9, 2006, the IJ called Parada-Orellana’s name
   for a hearing. She was not present, so on March 20, 2006, the IJ ordered
   Parada-Orellana to be removed in absentia. The IJ noted that Parada-
   Orellana was advised that she was required by 8 U.S.C. § 1229(a)(1)(F) to
   provide ICE and the court with her address, which she did not do. The IJ
   concluded that because Parada-Orellana did not meet this requirement,
   under § 1229a(b)(5)(B), the court was not required to provide her with
   written notice of her hearing.




                                          2
Case: 19-60645         Document: 00515968325               Page: 3       Date Filed: 08/06/2021




                                           No. 19-60645


           On April 5, 2010, ICE detained Parada-Orellana in Jessup, Maryland.
   According to Parada-Orellana, this is when she first became aware that the IJ
   had entered a deportation order. After she was released, she consulted with
   two lawyers but did not ultimately pursue any action to address the order. 1
           On June 3, 2015, Parada-Orellana married Nelson Antonio Ferman
   Barrera (Ferman), a United States citizen she had been dating since 2006.
   According to Parada-Orellana, she helps Ferman run his business and
   manage his medical conditions (high cholesterol and asthma). Parada-
   Orellana and Ferman do not have children together.
           In June 2016, Ferman filed an I-130 petition for alien relative on behalf
   of Parada-Orellana, which was approved June 5, 2017. Parada-Orellana then
   requested that the Department of Homeland Security join in a motion to
   reopen her removal proceedings. That request was denied on June 22, 2018.
   On September 20, 2018, Parada-Orellana filed an opposed motion to reopen
   with the IJ, which she later supplemented with exhibits and briefing. In her
   motion, Parada-Orellana sought to rescind her in absentia order of removal
   or, in the alternative, to reopen her removal proceedings sua sponte to allow
   her to apply for cancellation of removal for certain non-permanent citizens
   pursuant to INA § 240A(b). The same day she filed her motion, she applied
   for cancellation of removal under 8 U.S.C. § 1229b(b)(1). Along with her
   application, she submitted evidence of her relationship with her husband.
   She alleged that her husband would suffer exceptional and extremely unusual
   hardship without her support due to his health conditions.




           1
               According to Parada-Orellana, the lawyers advised her that it would be “very
   difficult to obtain a legal status with an order of deportation” and that “if [Parada-Orellana]
   presented [herself] to ICE again, [she] was going to be deported.”




                                                 3
Case: 19-60645      Document: 00515968325           Page: 4    Date Filed: 08/06/2021




                                     No. 19-60645


          The IJ denied the motion to reopen on January 28, 2019. First, the IJ
   found that Parada-Orellana was personally served with a NTA that expressly
   warned her of the requirement that she provide written notice of her full
   mailing address and any address or telephone number changes. The IJ then
   concluded that Parada-Orellana forfeited her right to receive notice of her
   hearing by failing to fulfill this requirement. The IJ also determined that
   because the motion to reopen was filed more than 180 days after the removal
   order was issued, the removal order could not be rescinded if Parada-Orellana
   did not show that her failure to appear was due to exceptional circumstances.
   The IJ stated that Parada-Orellana had not established that the 180-day
   deadline should be equitably tolled. The IJ noted that the record was unclear
   as to why Parada-Orellana filed her motion to reopen in 2018, eight years after
   she learned that that she had been ordered removed. And the IJ concluded
   that Parada-Orellana failed to demonstrate reasonable diligence in filing her
   motion to reopen with respect to the 180-day deadline.
          Nonetheless, the IJ ultimately determined that Parada-Orellana was
   entitled to equitable tolling of the deadline for a motion to reopen to apply for
   cancellation of removal considering the Supreme Court’s decision in Pereira
   v. Sessions, 138 S. Ct. 2105 (2018). Reaching the merits, the IJ denied the
   motion to reopen, concluding that Parada-Orellana did not establish prima
   facie eligibility for the relief of cancellation of removal. Specifically, the IJ
   concluded that Parada-Orellana did not show that her husband would
   experience exceptional and extremely unusual hardship in the event of her
   removal.
          Parada-Orellana appealed the IJ’s decision to the BIA. The BIA
   dismissed the appeal on August 6, 2019. The BIA agreed with the IJ that
   Parada-Orellana failed to establish that the removal order should be
   rescinded because her lack of notice of her hearing. The BIA also agreed with
   the IJ that, although Parada-Orellana established eligibility for equitable



                                          4
Case: 19-60645         Document: 00515968325              Page: 5       Date Filed: 08/06/2021




                                          No. 19-60645


   tolling regarding the motion to reopen to apply for cancellation of removal,
   she did not establish prima facie eligibility for cancellation of removal. On
   September 3, 2019, Parada-Orellana filed a timely petition for review with
   this court. See 8 U.S.C. § 1252(a)(1), (b)(1), (b)(2).
                                               II.
           Parada-Orellana raises two issues in her petition for review. 2 First,
   she contends the BIA erred by failing to apply and follow its own precedent
   when it denied her motion to reopen. Second, she contends the BIA erred in
   concluding that she had not presented evidence of prima facie eligibility for
   cancellation of removal because she did not show that her husband would
   experience the requisite hardship in the event of her removal.
           In response, the Government asserts this court lacks jurisdiction to
   review the BIA’s prima facie determination pursuant to 8 U.S.C.
   § 1252(a)(2)(B)(i), which precludes judicial review of any judgment regarding
   cancellation of removal under § 1229b. The Government does not contest
   that this court retains jurisdiction over questions of law, such as application
   of the appropriate legal standard. But the Government asserts that Parada-
   Orellana’s claim in this regard—that the BIA failed to apply and follow its
   own precedent—is “simply [a] factual and discretionary dispute[] cloaked
   with legal language” that should likewise fall under the jurisdictional bar.
           Parada-Orellana acknowledges § 1252(a)(2)(B)(i)’s bar but counters
   that it does not prevent our review of her claims because she has never had a
   “full merits” hearing on her application for cancellation of removal. We



           2
              Parada-Orellana admits in her brief that her arguments regarding recission of her
   in absentia removal order are foreclosed by this court’s decisions in Ramos-Portillo v. Barr,
   919 F.3d 955, 961–62 (5th Cir. 2019) and Mauricio-Benitez v. Sessions, 908 F.3d 144, 148
   (5th Cir. 2018). Accordingly, she does not press this issue on appeal.




                                                5
Case: 19-60645       Document: 00515968325          Page: 6     Date Filed: 08/06/2021




                                     No. 19-60645


   address both issues raised by Parada-Orellana, including our jurisdiction or
   lack thereof, in turn.
                                          A.
          While we typically only review the final decision of the BIA, when the
   IJ’s ruling plays into the BIA’s decision, as it does in this case, we review both
   the IJ’s and the BIA’s decisions. Sealed Petitioner v. Sealed Respondent, 829
   F.3d 379, 383 (5th Cir. 2016). This court reviews questions of law, such as
   the BIA’s application of the appropriate legal standard, de novo. Rodriguez
   v. Holder, 585 F.3d 227, 233 (5th Cir. 2009). Otherwise, we review the BIA’s
   denial of a motion to reopen under “a highly deferential abuse-of-discretion
   standard, regardless of the basis of the alien’s request for relief.” Gomez-
   Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). This means we will
   “affirm the BIA’s decision as long as it is not capricious, without foundation
   in the evidence, or otherwise so irrational that it is arbitrary rather than the
   result of any perceptible rational approach.” Id.
                                          B.
          Parada-Orellana first asserts that the BIA abused its discretion by
   failing to follow its own precedent and apply the correct legal standard to her
   motion to reopen. More specifically, she alleges the BIA “ignored its own
   case law regarding the standard for evaluating prima facie evidence of
   eligibility for relief in a motion to reopen that was announced in Matter of L-
   O-G-[, 21 I & N Dec. 413, 418-19 (BIA 1996)].” According to Parada-
   Orellana, “remand is necessary so that the [BIA] can clarify the standard
   employed in evaluating [her] evidence for prima facie eligibility for
   relief . . . .” We disagree.
          To begin, as we previously noted, whether the BIA applied the correct
   legal standard is a question of law over which this court has jurisdiction.
   Hakim v. Holder, 628 F.3d 151, 155 (5th Cir. 2010); see also 8 U.S.C.




                                           6
Case: 19-60645      Document: 00515968325           Page: 7    Date Filed: 08/06/2021




                                     No. 19-60645


   § 1252(a)(2)(D). We acknowledge the Government’s contention that this
   issue is a factual (and thus discretionary, and non-appealable) dispute
   disguised with legal language, but we conclude that Parada-Orellana’s
   assertion is sufficient to require us to address the issue as a question of law.
          For background, the BIA may deny a motion to reopen on one of three
   grounds: (1) failure to establish a prima facie case for the underlying relief
   sought, (2) failure to introduce previously unavailable, material evidence, or
   (3) failure to establish entitlement to discretionary relief. I.N.S. v. Abudu,
   485 U.S. 94, 104–05 (1988). Parada-Orellana’s appeal implicates Abudu’s
   first ground for denying a motion to reopen—failure to establish a prima facie
   case for the underlying relief sought. The underlying relief that Parada-
   Orellana sought was cancellation of removal under 8 U.S.C. § 1229b(b)(1).
          The BIA agreed with the IJ that Parada-Orellana had “not established
   prima facie eligibility for cancellation of removal” under § 1229b(b)(1).
   Section 1229b(b)(1) requires an applicant to establish, inter alia, “that
   removal would result in exceptional and extremely unusual hardship” to the
   applicant’s qualified family member, here, Parada-Orellana’s husband.
   According to the BIA, Parada-Orellana failed to make this showing. More
   specifically, the BIA concluded that she did not show “that her husband
   could not obtain medical care, if she were removed, and emotional hardship,
   without more, does not meet the standard for exceptional and extremely
   unusual hardship.”
          In her petition to this court, Parada-Orellana contends that the IJ and
   the BIA held her to a higher standard than simply establishing prima facie
   evidence of extreme and unusual hardship, as if she “had a full hearing on
   the merits of her cancellation application.” She states that although the BIA
   used the phrase “prima facie eligibility,” it did not actually apply the
   standard set forth in Matter of L-O-G-, which requires that the BIA decide




                                           7
Case: 19-60645      Document: 00515968325           Page: 8   Date Filed: 08/06/2021




                                     No. 19-60645


   whether there is a “reasonable likelihood that relief will be granted in the
   exercise of discretion.” Matter of L-O-G-, 21 I. & N. Dec at 419.
          Parada-Orellana makes this assertion despite acknowledging that the
   BIA opinion does not expound upon the standard of review beyond stating
   that she must establish “prima facie eligibility” for relief. In other words,
   Parada-Orellana does not point to any language in the BIA’s order that would
   indicate that the BIA applied the incorrect standard. In fact, the record
   reflects the opposite.
          In her order, the IJ concluded that Parada-Orellana had “not shown
   that there is a reasonable likelihood that she c[ould] demonstrate that her
   removal to El Salvador would result in exceptional and extremely unusual
   hardship to her husband.” (emphasis added). In reaching this conclusion,
   the IJ cited In Re S-V-, 22 I. & N. Dec. 1306 (BIA 2000), a more recent case
   that cited Matter of L-O-G- to support its use of the reasonable-likelihood
   standard. And in its order dismissing Parada-Orellana’s appeal, the BIA
   stated that it agreed with the IJ’s analysis and affirmed her decision.
          The BIA’s failure expressly to denote the standard of review does not
   make the BIA’s ruling incorrect. Indeed, failure to expound upon the law
   and failure to apply the law (or failure to apply the law correctly) are not the
   same. There is no requirement “that the BIA address evidentiary minutiae
   or write any lengthy exegesis . . . .” Abdel-Masieh v. U.S. I.N.S., 73 F.3d 579,
   585 (5th Cir. 1996) (citation omitted). Upon review of the record, we find no
   indication that the BIA abused its discretion by applying an incorrect legal
   standard. Accordingly, this issue lacks merit.
                                         C.
          Next, Parada-Orellana asserts that the BIA abused its discretion by
   finding she had not presented prima facie evidence of eligibility for the relief
   of cancellation of removal. As mentioned above, the Government counters




                                          8
Case: 19-60645         Document: 00515968325                Page: 9       Date Filed: 08/06/2021




                                           No. 19-60645


   that this court lacks jurisdiction to review the BIA’s prima facie hardship
   determination pursuant to 8 U.S.C. § 1252(a)(2)(B)(i). We agree that we
   lack jurisdiction to reach this issue.
          Section 1252(a)(2)(B)(i) precludes judicial review of “any judgment”
   regarding the grant or denial of cancellation of removal under § 1229b:
          Notwithstanding any other provision of law . . . and except as
          provided in subparagraph (D), and regardless of whether the
          judgment, decision, or action is made in removal proceedings,
          no court shall have jurisdiction to review any judgment
          regarding the granting of relief under section . . . 1229b . . . of
          this title.
   (emphasis added); see also Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007). 3
   Based on this proscription, we have routinely held that we are barred from
   reviewing either the BIA’s initial denials of petitioners’ claims to cancellation
   of removal or subsequent denials of motions to reopen the same. See, e.g.,
   Assad v. Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004); Rodriguez v. Ashcroft, 253



          3
              Section 1229b(b)(1) provides:
          The Attorney General may cancel removal of, and adjust to the status of
          an alien lawfully admitted for permanent residence, an alien who is
          inadmissible or deportable from the United States if the alien—
          (A)       has been physically present in the United States for a continuous
                    period of not less than 10 years immediately preceding the date of
                    such application;
          (B)       has been a person of good moral character during such period;
          (C)       has not been convicted of an offense under section 1182(a)(2),
                    1227(a)(2), or 1227(a)(3) of this title, subject to paragraph (5); and
          (D)       establishes that removal would result in exceptional and extremely
                    unusual hardship to the alien’s spouse, parent, or child, who is a
                    citizen of the United States or an alien lawfully admitted for
                    permanent residence.




                                                 9
Case: 19-60645     Document: 00515968325           Page: 10   Date Filed: 08/06/2021




                                    No. 19-60645


   F.3d 797, 799–800 (5th Cir. 2001); see also Mata v. Lynch, 576 U.S. 143, 147
   (2015).
          According to Parada-Orellana, however, § 1252(a)(2)(B)(i)’s explicit
   bar does not preclude our review here. She contends this case is different
   because she has never had a “full merits” hearing on her application for
   cancellation of removal. Parada-Orellana refers us to Manzano-Garcia v.
   Gonzales, 413 F.3d 462 (5th Cir. 2005), to support her position that this
   distinction makes her case reviewable. She posits that in Manzano-Garcia,
   this court held that § 1252(a)(2)(B)(i)’s bar did not apply “where no
   previous[] decision had been made on an application for discretionary relief
   at a full merits hearing.” But this is an incorrect interpretation of Manzano-
   Garcia.
          While we concluded that we had jurisdiction to review the BIA’s
   denial of the petitioner’s motion to reopen in Manzano-Garcia, our holding
   was narrower than Parada-Orellana suggests. In reaching our decision, we
   explained:
          the BIA denied the Manzanos’ motion to reopen pursuant to 8
          C.F.R. § 1003.2 and the “new evidence” ground of Abudu. . . .
          The BIA thus ultimately affirmed its prior affirmance of the
          Manzanos’ removability under § 1182(a)(6)(A)(i); it did not
          make an adverse determination of the merits of Mr. Manzano’s
          application for adjustment of status under § 1255.
   Manzano-Garcia, 413 F.3d at 468. In other words, we determined that we
   had jurisdiction there because the BIA’s judgment on the petitioner’s motion
   to reopen was premised on the “new evidence” ground of Abudu and “did
   not relate to any of the delineated subsections of title 8 we cannot review
   under § 1252(a)(2)(B)(i).” Id. at 469. The same is not true here.
          As discussed above, Abudu set forth three grounds for the BIA to deny
   a motion to reopen: (1) failure to establish a prima facie case for the




                                        10
Case: 19-60645      Document: 00515968325            Page: 11     Date Filed: 08/06/2021




                                      No. 19-60645


   underlying relief sought, (2) failure to introduce previously unavailable,
   material evidence, or (3) failure to establish entitlement to discretionary
   relief. Abudu, 485 U.S. at 104–05. In Manzano-Garcia, the BIA denied the
   petitioner’s motion to reopen on the second ground, requiring new evidence.
   413 F.3d at 469. Here, the BIA denied Parada-Orellana’s motion to reopen
   on the first ground, failure to establish a prima facie case for cancellation of
   removal.      This distinction is important because the BIA’s ultimate
   determination in this case—that Parada-Orellana failed to make a prima facie
   showing of hardship—falls within “the delineated subsections of title 8 we
   cannot review under § 1252(a)(2)(B)(i).” Id. at 467; see also Fernandez v.
   Gonzales, 439 F.3d 592, 599-600 (9th Cir. 2006) (analyzing distinction
   between Abudu’s first two categories and concluding the same).
          Section 1252(a)(2)(B)(i) specifically precludes judicial review of “any
   judgment” regarding cancellation of removal under § 1229b.                    This
   encompasses § 1229b(b)(1)(D)’s requirement that the petitioner establish
   “that removal would result in exceptional and extremely unusual hardship to
   the alien’s spouse, . . . who is a citizen of the United States . . . .” While it is
   true that Parada-Orellana did not have a “full merits” hearing on her
   application for cancellation, the BIA’s denial of her motion based on its
   conclusion that she failed to establish a prima facie case for the underlying
   relief of cancellation of removal is tantamount to a discretionary decision on
   the merits barred by § 1252(a)(2)(B)(i).
          The Government’s brief sums it up well:
          the only way to evaluate whether Parada[-Orellana]’s evidence
          demonstrated a reasonable likelihood that she could show the
          necessary hardship in a reopened hearing would be to evaluate
          the factual circumstances . . . and determine whether those
          facts, when fully developed at a hearing, might rise to the
          hardship standard. The discretionary determination of




                                            11
Case: 19-60645        Document: 00515968325         Page: 12   Date Filed: 08/06/2021




                                     No. 19-60645


          whether a given set of facts rises to the hardship standard is
          precisely the determination Congress left in the agency’s
          hands.
   Accordingly, we lack jurisdiction to review this issue. See, e.g., Sung, 505
   F.3d at 377; Rodriguez, 253 F.3d at 799; Moosa v. I.N.S., 171 F.3d 994, 1013
   (5th Cir. 1999).
                                 *        *         *
          For the reasons stated herein, we DENY Parada-Orellana’s petition
   as to her first issue. We DISMISS her petition for lack of jurisdiction as to
   her second issue.
             PETITION DENIED IN PART; DISMISSED IN PART.




                                         12